       Case 1:18-cv-00542-CG-KK Document 15 Filed 01/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

             Plaintiff,

v.                                                           No. CV 18-542 CG/KK

$2,300 IN U.S. CURRENCY,

             Defendant-in-rem, and

RODOLFO RODRIGUEZ, JR,

             Claimant.

                          CERTIFICATE OF REASONABLE CAUSE

      THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Entry of

28 U.S.C. 2465 Certificate of Reasonable Cause (the “Motion”), (Doc. 14), filed January

12, 2021. The Court, having read the settlement and noting that the Motion is

unopposed, finds that reasonable cause existed for the seizure in this case.

      IT IS THEREFORE ORDERED that Plaintiff’s Unopposed Motion for Entry of 28

U.S.C. 2465 Certificate of Reasonable Cause, (Doc. 14), be GRANTED and this

Certificate of Reasonable Cause be entered.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
